UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1679


SHIWU DONG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    March 25, 2009                 Decided:   April 7, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Gregory
G. Katsas, Assistant Attorney General, Susan K. Houser, Senior
Litigation Counsel, Justin R. Markel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shiwu   Dong,       a    native        and     citizen    of     the    People’s

Republic of China, petitions for review of an order of the Board

of     Immigration      Appeals          dismissing           his      appeal        from   the

immigration      judge’s          denial        of     his     requests        for     asylum,

withholding     of    removal,         and   protection         under     the    Convention

Against Torture.

              Before this court, Dong challenges the determination

that he failed to establish his eligibility for asylum.                                     To

obtain    reversal      of    a       determination          denying     eligibility        for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                        INS v. Elias-Zacarias, 502

U.S.   478,    483-84    (1992).           We       have    reviewed     the    evidence    of

record and conclude that Dong fails to show that the evidence

compels a contrary result.                   Accordingly, we cannot grant the

relief that he seeks.

              Additionally, we uphold the denial of Dong’s request

for withholding of removal.                  “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                          Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                         Because Dong failed to show

                                                2
that    he   is   eligible   for    asylum,          he   cannot   meet     the    higher

standard for withholding of removal.

             We also find that substantial evidence supports the

finding that Dong failed to meet the standard for relief under

the    Convention    Against    Torture.             To   obtain   such     relief,     an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2008).                     We find that

Dong failed to make the requisite showing before the immigration

court.

             Accordingly,      we   deny       the    petition     for     review.      We

dispense     with    oral    argument      because         the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                           3